El Juez Asociado Sr. Wole,
emitió la opinión del tribunal.
El día 17 de enero de 1923 las partes de este pleito ra-dicaron una estipulación por virtud de la cual los deman-dados convinieron en sustancia, en que si no llegaban a up *856acuerdo con el demandante en o antes del 28 de enero, 1923, se dictaría sentencia a favor del demandante. De conformi-dad, en 25 de febrero de 1923 la corte dictó sentencia a favor del demandante. En febrero 27, 1923 el deman-dante archivó un memorándum de costas a que el deman-dado se opuso, pidiendo asimismo su eliminación, entre otras razones porque el mismo había sido radicado prematura-mente. La corte estuvo de acuerdo con el demandado y eli-minó: el memorándum. El demandante apeló. El apelado no ha.comparecido ni radicado alegato.
La Ley No. 15 de noviembre 19, 1917 dice lo siguiente: “La entrega de' dicho memorándum se hará dentro de los diez días siguientes al en que haya vencido el término para apelar de la sentencia dictada en el caso de que no se hubiere apelado; si se hubiere apelado, la entrega se hará dentro de los diez-días siguientes al en que se haya reci-bido en la corte sentenciadora en primera instancia aviso oficial de la resolución dictada en apelación en última ins-tancia.” En leyes anteriores la parte victoriosa con dere-cho a las Costas estaba obligada a archivar su memorándum dentro de diez' días de dictada sentencia final. Esto se creyó ser una inconveniencia- y a veces una pérdida de tiempo, especialmente en caso de que la sentencia fuera revocada. La parte victoriosa puede y debe presentar su memorándum dentro de diez días después que la sentencia es firme. Empresa Teatral Ponceña v. Municipio de Ponce, 30 D. P. R. 539.
El apelante, sin embargo, insiste en que no había derecho de apelación por haber sido obtenida la sentencia por alla-i! amiento y en que el memorándum podía ser archivado in-mediatamente después de dictada la sentencia. Creemos que el apelante tiene razón. Cuando una parte no muestra disposición a levantar cuestión litigiosa alguna, sino que por el contrario, como aquí sucede, explícitamente permite que se dicte sentencia contra ella, no hay un verdadero litigio y *857tampoco derecho de apelación. Hibernia Savings and Loan Society v. Waymire, 152 Cal. 286, 92 P. 645; Sutherland Code Pleading, vol. 2, p. 1107, sección 1687; 2 R. C. L. 59 y casos citados en la nota número 7, p. 60; 3 C. J. 604, sección 449; 3 C. J. 608, sección 453; 3 G. J. 546. Hay quizás algu-nas excepciones indicadas por las autoridades, como por ejemplo, cuando el allanamiento de la parte derrotada ha sido • inducido por alguna actuación previa de la Corte, como la desestimación de una excepción previa.
La orden apelada debe ser revocada.

Revocada la orden apelada.

Jueces concurrentes: Sres. Presidente del Toro y Aso-ciados Aldrey y Hutchison.
El Juez Asociado Sr. Franco Soto no intervino en la re-solución de este caso.